DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  To avoid any antecedent issues for clarity purposes, the “the side structure” should be “a side structure”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: The tense of the claims should be consistent.  For clarity purposes, line 6 should read “...when rotated”. Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  To avoid any antecedent issues for clarity purposes, the “a stitching anchor nail as defined by claim 1” should be “the stitching anchor nail as defined by claim 1”. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: For clarity purposes, line 6 should read “the driving blade forces” Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  To avoid any antecedent issues for clarity purposes, the “a double of the length of the stitching anchor” should be “a double of a length of the stitching anchor”. Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  For clarity purposes, the preamble of claim 10 should be consistent with the inventive entity of claim 9, which claim 10 is dependent off of. Therefore, claim 10 can read “The implantation method of a stitching system of claim 9, where the stitching anchor system...” Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  To avoid any antecedent issues for clarity purposes, the “a double of the length of the stitching anchor” should be “a double of a length of the stitching anchor”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2003/0144696 to Sinnott in view of U.S. Patent 6,036,491 to Hansson. 
As to claim 1, Sinnott discloses a stitching anchor nail comprising an anchor body (10, figure 1) in a shape of a straight tube (2, paragraph 47) having a front end (5) and a rear end (4), a non-circular blade jack (58, 60 figure 11, paragraph 68, 69, 70, figure 1, 3) formed in and through an axis portion of the anchor body along an axis direction of the anchor body, a thread in structure (41-44, 48, figure 2, 3, 7, paragraph 57-60) at a rear-end part of the anchor body , and a spiral tooth structure (16/17, paragraph 52, 56) formed on the side surface of the anchor body and extending from the rear-end part toward the front end of the anchor body along a spiral direction (figure 2,3), wherein the spiral tooth structure is sharpened and narrowed down at the front end to from a tooth-in entrance (figure 2, where “5” is located as seen in figure 2, can be the “tooth-in entrance”, the thread is sharp at its end, as seen in figure 10), has a cross section in a shape of a trapezoid (figure 2, 3, 10) an included between two side edges of the trapezoid and a tooth top being defined by a top edge of the trapezoid cross section (figure 2, 3, 10) but is silent about an included angle ranging from 45 to 55 degree between two side edges of the trapezoid, and has a tooth top having a width ranging from 0.4 to 0.7mm.
Hansson teaches a similar device (threaded anchors, abstract) having a dimensions of a trapezoid like thread (figure 1) which can read on an included angle ranging from 45 to 55 degrees between two side edges of the trapezoid and has a tooth top being defined by a top edge of the trapezoidal cross section and having a width ranging from 0.4 to 0.7 mm (figure 1, col. 3 ll. 13-50, list entries as seen in col 5 ll. 60-to  col. 6 ll. 50) for the purpose of equalize and minimize the stress needed for threading the anchor into tissue (col. 2 ll. 57-65). The angle increments can be able to read on the included angle as defined by the claim. Further, the radius of the thread can be able to read on the width as defined by the claims and applied to the top of the trapezoid of the spiral tooth structure. Prior art below in section 13 further define similar dimensions that can further provide evidence. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the included angle of the trapezoidal spiral tooth structure of Sinnott be 45-55 degrees, and the tooth top having a width ranging from 0.4 mm to 0.7 mm as taught by Hansson since in in order for discovering an workable range that can equalize and minimize the stress needed for threading the anchor into tissue.
As to claim 2, with the device of Sinnott and Hansson above, Sinnott discloses the spiral tooth structure has a height ranging from 0.6 to 0.9mm (paragraph 53) and a tooth bottom defined by a bottom edge of the trapezoidal cross section (figure 5) having a width. Hansson teaches the width of the bottom ranging from 1.1 to 1.3 mm and wherein a ratio of the tooth top to the tooth bottom in width size is 0.5 (figure 1, col. 3 ll. 13-50, list entries as seen in col 5 ll. 60-to  col. 6 ll. 50). The listed entries can be able to disclose or render obvious the dimensions as claimed. 
As to claim 3, with the device of Sinnott and Hansson above, Sinnott as modified by Hansson can render obvious the tooth structure has an included angle at 50 degrees (Hansson, col. 3 ll. 13-50, list entries as seen in col 5 ll. 60-to  col. 6 ll. 50) between two side edges of the trapezoidal cross section, the tooth top has a height of 0.7mm (Sinnott, list entries as seen in col 5 ll. 60-to  col. 6 ll. 50). The disclosed dimensions of both Sinnott and Hansson can read on or render obvious the ranges as listed in claim 2. The different dimensions of the thread will change how the thread engages and secures the anchor into bone, as taught by Hansson (col. 2 ll. 58-64). Sinnott discloses that the dimensions of the threads will affect how much bone matter is caught thereby securing the anchor, while also making it more difficult to rotate (paragraph 53). Therefore the prior art can be able to disclose or render obvious the dimensions as claimed since it has been held that where discovering an optimum value of the thread dimensions involves routine skill in the art.
As to claim 4, with the device of Sinnott and Hansson above, Sinnott discloses the blade jack is in a shape of polygon (figure 3, 11, paragraph 67) having a center at the axis of the anchor body (figure 3, paragraph 67), and is formed with at least three blade corner (figure 3, 11, paragraph 67, the polygon will have at least 3 blade corners) contained in a same hypothetical circular track at the front end of the anchor body (figure 3,11), and wherein the tooth-in structure is located at a poison away from one of the blade corners by a lag angle from 10-15 degree along a spiral direction so that the tooth-tin entrance keeps behind the blade corner when rotates (Sinnott doesn’t disclose the claimed lag angle of 10-15 degrees but the tooth-in entrance splits a hexagon shaped bore as seen in figure 1). It would seem that the hexagonal shape with the thread as seen in figure 1, splits a corner which would allow the lag angle to be between 0-60. It would have been obvious to one of ordinary skill in the art before the effective filing date to sue to have the lag angle be 10-15 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the opium or workable ranges involves only routine skill in the art. 
As to claim 5, with the device of Sinnott and Hansson above, Sinnott discloses a thread installation part in a cylindrical shape (14) at the rear end of the anchor body, where the blade jack penetrate through the a center portion of the thread installation part (figure 5), and the thread-in structure is provided with a pair of thread through holes (41,42) on at least two opposite sides of  a rear-end surface of the thread installation portion (figure 2, 3,5), and provided with a U-shaped groove (48) that is formed on a side surface of the thread installation part creates to the pair of thread-through holes (figure 2), and has two ends communicating with the pair of thread through holes internally (figure 2).
As to claim 6, with the device of Sinnott and Hansson above, Sinnott discloses a stitching anchor system (72, figure 11), for being fixed into a bone, comprising a stitching anchor nail as defined in claim 1 (figure 1,11, see claim 1 above), a driving blade (76) formed by a rod having a shape corresponding to the blade jack in cross section (paragraph 70), and provided with a tip end (82) in a front thereof (figure 11), wherein the driving blade is able to be inserted through the blade jack in the stitching anchor nail and the tip end protrudes out of the blade jack (figure 11, paragraph 68-70), and wherein the driving blade force the stitching anchor nail to rotate when it is rotated so as to force the stitching anchor nail to be screwed into the bone by means of the spiral tooth structure (paragraph 70, 86).
As to claim 8, with the device of Sinnott and Hansson above, Sinnott discloses the blade jack is in a shape of polygon (figure 3, 11, paragraph 67) having a center at the axis of the anchor body (figure 3, paragraph 67), and is formed with at least three blade corner (figure 3, 11, paragraph 67, the polygon will have at least 3 blade corners) contained in a same hypothetical circular track at the front end of the anchor body (figure 3,11), and wherein the tooth-in structure is located at a poison away from one of the blade corners by a lag angle from 10-15 degree along a spiral direction so that the tooth-tin entrance keeps behind the blade corner when rotates (Sinnott doesn’t disclose the claimed lag angle of 10-15 degrees but the tooth-in entrance splits a hexagon shaped bore as seen in figure 1). It would seem that the hexagonal shape with the thread as seen in figure 1, splits a corner which would allow the lag angle to be between 0-60. It would have been obvious to one of ordinary skill in the art before the effective filing date to sue to have the lag angle be 10-15 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the opium or workable ranges involves only routine skill in the art.
Claims 7, 9, 10, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2003/0144696 to Sinnott in view of U.S. Patent 6,036,491 to Hansson as applied to claims 1-6, 8 above, and further in view of U.S. Patent Publication 2006/0247641 to Re.
As to claim 7, Sinnott as modified by Hansson discloses the device above including the driving blade is able to be inserted through the blade jack in the stitching anchor nail with its rear part, and out of the blade jack with its front part (figure 11, paragraph 70) but is silent about the length of the driving blade is a double of the length of stitching anchor nail 
Re teaches a similar device (suture anchor, abstract) having a driving blade (131, 431) double the length of stitching anchor nail (figure 13, 31, paragraph 863) for the purpose of determining the desired position to place the anchor (paragraph 90). The extended length of the removable driving blade of Re, which can a double of the length of the anchor of Sinnott.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have the driving blade of Sinnott as modified by Hansson be double the length of the stitching anchor as taught be Re in order for determining the desired position to place the anchor.
As to claim 9, Sinnott discloses an implantation method of a stitching anchor system, comprising holding a driving blade (76) formed by a rod having a  non-circular shape in cross section (paragraph 70) and provided with a tip end (82) in a front end thereof, putting the drive blade to be inserted through the blade jack of the stitching anchor nail (paragraph 70, 84, 86) as defined in claim 1 (the stitching anchor nail of Sinnott and Hansson above), and rotating the driving blade to force the stitching anchor to rotate simultaneously so that the stitching anchor and nail rotates and screw into, by way of the spiral tooth structure the puncture hole (paragraph 84,86), but is silent about moving the driving blade straight forward to chisel out a puncture hole in the bone that has a length equal to the length of stitching anchor nail, and pulling the driving blade to a position where only the tip end exposes from the front end of the stitching anchor nail.
Re teaches a similar device and method of moving the driving blade straight forward to chisel out a puncture hole in the bone that has a length equal to the length of stitching anchor nail (figure 39-41), and pulling the driving blade to a position where only the tip end exposes from the front end of the stitching anchor nail (figure 41, 42, paragraph 104-106) for the purpose of allowing the puncture hole to be formed in the desired position before the anchor is secured. Re teaches the hole is formed, and then then blade is removed. The driving blade can be positioned as disclosed by Sinnott with respect to the anchor in order to deploy the anchor after the hole is formed. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the method step of Re of initially moving the driving blade to chisel out a puncture hole in the bone that has a length equal to the anchor, then pull the blade back in the method of Sinnott as modified by Hansson in order for allowing the puncture hole to be formed in the desired position before the anchor is secured.
As to claim 10, with the method and system of Sinnott, Hansson, and Re above, Re further teaches the driving blade (131, 431) double the length of stitching anchor nail (figure 13, 31, paragraph 863) for the purpose of determining the desired position to place the anchor (paragraph 90). The extended length of the removable driving blade of Re, which can a double of the length of the anchor of Sinnott. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the driving blade of Sinnott as modified by Hansson be double the length of the stitching anchor as taught be Re in order for determining the desired position to place the anchor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,814,070 to Borzone, U.S. Patent 5,964,768 to Huebner, U.S. Patent 6,319,252 to McDevitt, U.S. Patent 6,468,277 to Justin, U.S. Patent 6,569,186 to Winters, U.S. Patent 10,463,357 to Gustafson, U.S. Patent Publication 2004/0039404 to Dreyfuss, U.S. Patent Publication 2009/0234387 to Miller , U.S. Patent Publication 2011/0238112 to Kim, U.S. Patent Publication 2012/0232600 to Wen, U.S. Patent Publication 2016/0030097 to Mildner, U.S. Patent Publication 2017/0049433 to Terry, and U.S. Patent Publication 2019/0059875 to Srikumaran all disclose similar devices and method capable of reading on, rendering obvious, or providing evidence on the claims of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771